Citation Nr: 0102570	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-01 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a 
laminectomy of the lumbar spine at L4-5.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1983 to April 1986.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for a back 
disability.

As a preliminary matter, the Board notes the although the 
veteran pursued service connection for a low back disability, 
and particularly symptoms of L4-5 radiculopathy, during the 
course of the veteran's appeal, service connection was 
granted in a May 1996 rating decision for the low back 
disability at the L5-S1 level only (identified as post disc 
excision syndrome, with chronic muscular strain superimposed 
on postoperative and degenerative instability, status post 
laminectomy at L5-S1), and denied for disability at the L4-5 
level (residuals of a laminectomy of the lumbar spine at L4-
5).  In a letter dated in June 1996, the veteran was notified 
that service connection was granted for a lower back 
condition.  The rating decision which was included with the 
notification also indicated that "[s]ervice connection for 
[a] lower back condition is granted," adding that "[t]his 
is considered a grant of the benefit sought on appeal."  As 
a general rule, claimants on both original claims and claims 
for increase are presumed to be seeking the maximum benefit 
possible.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In this 
case, however, the May 1996 decision clearly constituted less 
than a full grant of the benefits sought on appeal, and a 
Supplemental Statement of the Case (SSOC) should have been 
issued with regard to the remaining issue.  As such, the 
issue of entitlement to residuals of a laminectomy of the 
lumbar spine at L4-5 has remained on appeal, notwithstanding 
subsequent rating actions that have treated the issue as one 
requiring new and material evidence to reopen.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The medical evidence is in relative equipoise with regard 
to whether residuals of a laminectomy of the lumbar spine at 
L4-5 are related to active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
residuals of a laminectomy of the lumbar spine at L4-5 were 
incurred during active military service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating action of the RO in May 1995, service connection 
was granted for post disc excision syndrome, with chronic 
muscular strain superimposed on postoperative and 
degenerative instability, status post laminectomy at L5-S1 
only.  The veteran essentially contends that service 
connection should be granted, in addition, for residuals of a 
laminectomy of the lumbar spine at L4-5.

Prior to the veteran's commission in the military in 1982, he 
underwent a left lumbosacral discectomy in June 1982.  A 
letter from Dr. L. Franks dated in December 1982 reflects 
that the veteran was last seen in July 1982.  At that time, 
he was asymptomatic and it was anticipated that he would have 
no further problems related to his back.

The reports of medical history and medical examination dated 
in December 1982 reflect a history of back surgery in 1982 
and laminectomy - "NA see letter".  The veteran was issued 
a P3 profile and deemed not qualified for appointment due to 
his laminectomy.  A report of medical history dated in March 
1983 reflects back surgery in 1982.  A corresponding medical 
examination is not of record.  Thereafter, the veteran was 
evaluated and treated on at least 9 occasions between 
September 1983 and November 1983 for low back pain, 
complaints of achy type pressure at the laminectomy surgical 
site with increased pain in the mornings and evenings.  The 
symptoms were reported to be of gradual onset.  Spasms were 
noted in the right paraspinals at the surgical site.  The 
veteran received hot packs and ultrasound therapy.  The 
assessment was muscle spasms right paraspinals at L4-S1.  The 
veteran was to return to the clinic daily for treatment.  
Physical therapy was discontinued due to non-attendance in 
November 1983; the veteran had received 13 treatments. 

A May 1985 Officer Physical Examination Questionnaire (NAVMED 
6120/2) associated with a medical examination reflects a 
history of a lumbar laminectomy in 1982 and that the veteran 
had occasional back pain after over a mile of running 
usually, sometimes as little as 1/4 mile.  He used 
strengthening exercises and worked out by bicycling instead.  
The examination report reflects that the veteran remained 
qualified for active duty.  In July 1985, the veteran was 
evaluated for sudden onset of low back pain while driving to 
work that started near L4-L5 with knifing sharp sensation.  
He complained of left hip pain with rad[iation] to the left 
thigh and knee and motor weakness to the left side.  There 
was pain to palpation of vertebral body L4-L5 and slight 
paraspinous muscle spasm near L4-L5.  The diagnosis was low 
back pain/sciatica.  Parafon Forte and Feldene were 
prescribed.  In pertinent part, the March 1986 Officer 
Physical Examination Questionnaire associated with the 
medical examination reflects back ache - mild strains, non 
incapacitating since L4-L5 "HNP" and laminectomy ~ 1981.  
The veteran was discharged from service in April 1986.  

According to the veteran, he experienced intermittent 
symptoms similar to those in service since discharge in 1986.  
He had been shown how to ameliorate his symptoms by limiting 
his activity, using heat, and performing strengthening 
exercises.  In September 1994, the veteran experienced an 
increase in symptoms in the low back.

Private medical records for the period from September 1994 to 
March 1996 reflect the evaluation and treatment of back 
complaints.  Dr. Golliher treated the veteran from September 
1994 to May 1995.  His private treatment records reflect 
suspect disc disease, MRI of the low back, acute disc 
disease, the use of pain medications, and the use of 
analgesics in September 1994.  The veteran underwent physical 
therapy from September 1994 to October 1994 at Lookout 
Memorial Hospital.  

The October 1994 report of the lumbar spine MRI reflects 
evidence of recurrent right sided disc herniation of L4-L5 
with a fairly prominent free fragment, which had migrated 
inferiorly on the right.  It was compressing the thecal sac 
and impinging on the traversing L5 nerve root.  The disc 
fragment appeared to extend inferiorly along the posterior 
aspect of the L5 vertebral body.  The October 1994 MRI also 
revealed evidence of a previous L5-S1 left sided laminectomy, 
some loss of epidural fat, and some apparent scar formation 
surrounding the left S1 nerve root.  There was no evidence of 
recurrent disc herniation.  The report also reflects a 
central disc bulge at L3-L4 representative of central 
subligamentous disc herniation.  

In October 1994, the veteran underwent a laminectomy of L4-L5 
by Dr. Woodard, Neurosurgical and Spinal Surgery Associates, 
P.C., at Rapid City Regional Hospital.  The private records 
of Dr. Woodard and Dr. Golliher reflect that the veteran 
experienced relief of radicular symptoms postoperatively for 
one month with a return of right sided radicular pain in 
January 1995, and chronic back pain thereafter.  

The veteran is in receipt of Social Security Disability 
Insurance benefits due to his back symptoms.  The award 
notice reflects that he became disabled in September 1994.  

The report of the VA compensation and pension examination of 
the spine accorded the veteran in May 1995 reflects that the 
veteran had a L5-S1 level laminectomy in 1981 with excellent 
results.  He received a medical clearance for service.  When 
preparing for a Marine Corps physical he ran and went on 
forced hikes with 80-pound packs.  He redeveloped back and 
leg pain.  He was treated at Camp Pendleton for this 
condition.  He had tests, ultrasound, and therapy in 1983.  
The veteran reported that he never completely improved.  He 
lived with it.  He developed increased pain with radiation 
down the right leg in 1994 with subsequent micro discectomy 
in October 1994 per Dr. Woodard at Rapid City Regional 
Hospital for L4-L5 disc herniation with permanent damage of 
L4-L5 nerve root remaining.  Lumbar sacral spine x-rays 
showed narrowing noted involving L4-L5 disc space.  The 
diagnosis was status post lumbar laminectomy x 2 and L5 nerve 
-sensory and motor loss.  

In brief, the veteran then sought treatment from Dr. E. Long 
for the period from September 1995 to November 1996.  He is 
Board Certified in Physical Medicine and Rehabilitation.  His 
treatment records reflect that the veteran developed a right-
sided L4-L5 disc lesion in association with military service 
in October 1983 with recurrent discogenic lumbar pain in July 
1985.  The intermittent symptoms of L4-L5 disc lesion, right 
side with sciatica had continued since separation from 
service in April 1986.  Dr. Long opined that there was no 
doubt that the right-sided L4-L5 disc lesion developed as a 
result of training activities in September and October 1983.  

On his final evaluation from Dr. Long in November 1996, a 
letter was prepared to assist in his further treatment.  This 
letter reflects, inter alia, (1) history of left L5-S1 disc 
lesion with left sciatica, treated by left L5-S1 discectomy 
in 1981 (Dr. Franks), resolved; and (2) right sided L4-L5 
disc lesion, originally developing in October 1983 (at Camp 
Pendleton) in association with relatively heavy physical 
training, worsened in September 1994, treated by right L4-L5 
discectomy in October 1994 (Dr. Woodard) with clinical and 
EMG evidence of active continuing right L5 radiculopathy, 
moderate in degree, without evidence of associated right L4 
or S1 radiculopathy.  Dr. Long commented that the recent MRI 
study did not suggest an obvious recurrence of the L4-L5 disc 
lesion, but there did appear to be either scar or disc 
material posterior to the body of L5 in an area that could 
potentially be producing right L5 root injury.  Dr. Long 
indicated that he did not believe there was evidence that 
would suggest foraminal compromise at the right L5-S1 
foramen.  At this point, there was no curative treatment.  It 
was possible that further imaging by means of a myelogram and 
CT might clarify the source of the veteran's active right L5 
radiculopathy.  

In a VA compensation and pension examination dated in March 
1996, the examiner noted that the veteran continued to have 
symptoms of right sided pain in the lower extremity.  The 
available MRI study showed definite disc degeneration, even 
at L3-L4.  Regarding the etiology of the veteran's back 
condition, the examiner stated that the veteran had a strong 
tendency toward disc deterioration and he would probably have 
eventually developed a return of his preservice low back 
difficulty even without the military experience.  He added 
that there was reason to believe that the symptoms that 
started in military involved a different disc, so it was a 
new problem in that sense.  The examiner observed that the 
original symptoms starting in the military were back only and 
symptoms suggestive of significant disc protrusion did not 
occur until 1994.  The examiner also noted that the veteran 
would probably have developed these disc problems eventually, 
even if he had not been in the military from 1983 to 1986.  
It was the examiner's opinion, considering the variables, 
that the disc herniation episode that was treated surgically 
in 1994 probably would have occurred without military.  

It is probable that the disc herniation 
did not occur until quite sometime after 
the military.  On the other hand, there 
is evidence that he started having some 
back trouble in the military, and that at 
least some of this trouble relate to a 
disc that was different from the one that 
bothered him before military.  It sounds 
reasonable to assume that some of his 
back pain developed while in the 
military, and some of his continuing 
problem relates to that.  However, the 
disc protrusion episode that led to the 
second surgery probably does not relate 
to the military.

A VA outpatient record dated in September 1996 shows an MRI 
of the lumbosacral spine which revealed (1) diffuse 
degenerative disc disease; (2) a central disc protrusion at 
L2-L3 with mild central canal stenosis; and (3) a central and 
right sided disc protrusion at L4-L5, with adjacent 
surrounding scar tissue, mild central canal stenosis, and no 
significant neural foraminal stenosis.  The MRI also 
reflected postoperative changes at L5-S1, without evidence of 
a disc herniation.  There was mild left-sided neural 
foraminal stenosis.  

The veteran was afforded another VA compensation and pension 
examination of the spine in January 1997 by the same examiner 
who examined him the previous September.  The veteran 
indicated continuing problems with the low back and right 
lower extremity which the examiner noted were diagnosed as 
post disc excision syndrome.  The examiner indicated that the 
syndrome involved chronic muscular strain superimposed on 
postoperative and degenerative instability.  There was also 
evidence of some continuing lumbar nerve root irritation on 
the right, but the status of this was per neurologic consult.  
He had had multiple radiologic studies, including a MRI with 
VA in 1996 which showed evidence of some continuing lumbar 
nerve root irritation from disc problems.  The examiner added 
that the veteran's back and lower extremity symptoms were 
probably significantly increased by chronic tension and/or 
depression.  

The report of the compensation and pension examination for 
diseases or injuries of the spinal cord dated in January 1997 
reflects that the October 1995 EMG nerve conduction study 
revealed active denervation in the right L5 myotomes with 
absent denervation in the S1 and L4 myotomes.  Some 
polyphagia was also seen, suggesting a moderate amount of 
chronicity.  The impressions included left L5-S1 herniated 
nucleus pulposus, status post laminectomy, resolved.  
According to the MRI, there was some mild disk protrusion at 
this level that persists.  However, the patient was 
clinically asymptomatic on that side.  There was right L5 
radiculopathy related to a herniated disc in 1994.  The MRI 
suggested some persistent small amount of disk material at 
this level.  However, the most likely cause of the patient's 
ongoing radicular symptoms and deterioration is scar 
formation related to the 1994 surgery.  There is a central 
disc bulge at L3-L4, probably clinically insignificant.  In 
the examiner's opinion, the patient's right leg symptoms and 
weakness were related to the L5 radiculopathy on the right 
related to the 1994 herniated L4-L5 disk.  Progressive 
symptoms, which he had had since 1994, were likely related to 
the scar formation from the 1994 surgery.  

An April 1997 Lake Oswego Physical Therapy note reflects that 
the veteran demonstrated extremely poor body mechanics and 
had a very awkward lifting style.  Physical therapy was 
recommended to assist the veteran regain some function and to 
reduce his risk of increased injury.  

A VA outpatient treatment record dated in November 1998 
reflects a diagnosis of continuing back pain and radicular 
symptoms related to chronic degenerative disc disease.  The 
note reflects that there is a controversy as to whether the 
disc problem at L4-L5 is related to the symptoms that he was 
having during his military years, or whether those symptoms 
are related to an exacerbation of his previous L5-S1 injury.  
The physician opined that it would be very difficult to 
separate the symptomatology related to both of those discs, 
since they are codependent, being [that they are] located 
directly adjacent to each other.  Also, there was a lack of 
good diagnostic techniques when the back injuries were 
explored.  

The report of the April 1999 compensation and pension 
examination reflects that a question is raised as to whether 
the L4-L5 discectomy is a service-connected disability.  The 
examiner opined that the veteran suffered a disk protrusion 
in 1994 that was not evident while on military service from 
1983 to 1986 and that the [post service protrusion] was not a 
service-connected disability. 

A VA outpatient report dated in May 1999 reflects that it 
continues to be his opinion that the back condition is a part 
of a progression of symptomatology that started in the 
service when the veteran had the L5-S1 surgery.  

His back pain and disability may have 
progressed from one disc to another, but 
as far as I am concerned, it is all part 
of the same disease process.  I 
personally consider the L4-L5 
symptomatology to be the most recent 
manifestation of back problems that have 
been a continual problem with the veteran 
since the early 1980s.  

In August 2000, the Board sought an expert medical opinion 
from a specialist at the VA Medical Center (VAMC) in Miami, 
Florida.  The specialist was asked, after a review of the 
clinical record, to offer an opinion as to the following 
questions: (1) Whether it is at least as likely as not that 
the veteran was predisposed to degenerative disc disease upon 
entrance into the military and that his present 
symptomatology is but a natural progression; (2) Whether it 
is at least as likely as not that the L4-L5 laminectomy in 
1994 is etiologically related to the L4-L5 symptoms treated 
in 1983 and in 1985; and (3) Whether it is at least as likely 
as not that the clinical findings of degenerative disc 
disease on MRI in October 1995 and September 1996 and the 
associated symptoms are representative of the natural 
progression of the L5-S1 condition that pre-existed military 
service or aggravation of such L5-S1 condition, or any back 
condition that may have existed during military service.

In a September 2000 response, Dr. A. Posada, a physician in 
the Orthopedic Section of the VAMC in Miami wrote that it was 
his opinion that the veteran was predisposed to degenerative 
disc disease before entering the military.  He added further 
that being predisposed to a condition is not the same as 
having it and it is likely that the physical work performed 
by the veteran contributed to the progression of his disc 
disease.  With regard to the second question asked by the 
Board, he stated that in his opinion, "it is likely that the 
L4 laminectomy is at least in part etiologically related to 
the L4-5 symptomatology in 1983 and 1985."  He explained as 
follows:

Disc disease is a disease process in 
which first there is disc [desiccation] 
(loss of water content) followed by 
weakening of the annulus fibrosus 
(fibrous envelope of the disc) and 
finally herniation (rupture of the 
envelope with extrusion of its contents).  
It is this final stage where the 
herniated disc compresses the nerve roots 
and it is here that the pain radiates to 
the legs.  During the first and second 
stage the patient usually has back pain 
without radicular (nerve root) symptoms.  
It is possible that in 1983 and 1985 the 
symptoms were related to the early stages 
of his disc disease.  The actual disc 
herniation appears to have occurred 
several years later and it was triggered 
by his activities after leaving the 
service.  

Finally, in answering the third question, Dr. Posada 
differentiated between the veteran's symptoms of residual 
back pain, and right side radiculopathy stating that the L5-
S1 discectomy may have left him with some residual back pain, 
but that operation does not explain his right radiculopathy 
which appeared to be related to his L4-5 surgery and scar 
tissue at that level.

Applicable Law

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2000).  Arthritis may be presumed 
to have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Moreover, a veteran is presumed to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as "noted".  Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to induction and was not aggravated by active 
service. 38 U.S.C.A. §§ 1111, 1153.  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 3.306(a).

Analysis

The determinative question in this case is whether the 
veteran's current residuals of a laminectomy of the lumbar 
spine at L4-5 were either incurred in or, if preexisting, 
were aggravated during service.  The Board finds that, for 
the following reasons, there is an approximate balance of 
medical evidence for and against the veteran's claim.  

A brief review of the relevant history shows that the veteran 
underwent a L5-S1 laminectomy in 1981, prior to service, 
which healed with excellent results.  During service, the 
veteran was treated for complaints of pain at the laminectomy 
site and muscle spasms at L4-S1.  During service, he was also 
experienced a sudden onset of low back pain at L4-5, with 
spasms, which was diagnosed as low back pain.  Following 
discharge, he was treated by private physicians in September 
1994 for an increased in low back symptoms.  This was shown 
on MRI to be right sided disc herniation of L4-5.  Evidence 
of a previous L5-S1 left sided laminectomy was also shown on 
MRI.  In October 1994, the veteran underwent a laminectomy of 
L4-5 with only a brief relief of radicular symptoms which 
returned in January 1995.

Thereafter, the medical evidence is conflicting on the origin 
of the veteran's low back symptoms.  A private physician, Dr. 
Long, states that there is no doubt that the right-sided L4-5 
disc lesion developed as a result of training during service.  
However, the examiner in the March 1996 VA examination 
indicated that disc problems which led to his second surgery 
to L4-5 did not manifest until 1994 along with significant 
symptoms of disc protrusion, such as right sided 
radiculopathy, and were probably not related to the symptoms 
of his L5-S1 disc disorder, which was manifested by left 
sided radiculopathy.  

In a January 1997 VA examination, the veteran was noted to be 
asymptomatic on the left side, and had ongoing radicular 
symptoms which the examiner related to scar formation from 
his 1994 surgery.  A November 1998 VA outpatient treatment 
record noted the controversy as to whether the disc problem 
at L4-L5 was related to the symptoms that he was having 
during his military years, or whether those symptoms were 
related to an exacerbation of his previous L5-S1 injury.  The 
physician opined that it would be very difficult to separate 
the symptomatology related to both of those discs, since they 
were codependent, being that they were located directly 
adjacent to each other.

However, in an April 1999 VA compensation and pension 
examination, it was the examiner's opinion that the disc 
protrusion in 1994, L4-5, was not evident while the veteran 
was in service and was therefore not a service-connected 
disability.  Contradicting this is the opinion of another VA 
physician from May 1999 who indicated that the veteran's 
current symptomatology, regardless of which disc, were all 
part of the same disease process which had been a continual 
problem with the veteran since the early 1980s.  

In an effort to resolve these conflicting opinions, the Board 
sought an expert medical opinion from a VA specialist.  In 
his September 2000 response, Dr. A. Posada wrote that the 
veteran was predisposed to degenerative disc disease before 
entering the military, that the L4 laminectomy was at least 
in part etiologically related to the L4-5 symptomatology 
noted in service which may have been early stages of the 
disease, and that his current symptoms were more related to 
his L4-5 surgery and scar tissue than residuals of his L5-S1 
discectomy.

There are compelling arguments both for and against the 
veteran's claim that his residuals of a laminectomy of the 
lumbar spine at L4-5 are connected to service.  The Board 
finds it significant that the veteran initially manifested 
symptoms of L4-5 disc disease during service, and that his 
current symptoms have been identified as at least in part 
etiologically related to the symptomatology noted in service.  
It is likely that the etiology of the veteran's current right 
sided radicular symptoms will never be fully explained.  
Nevertheless, there is sufficient evidence to place the 
question in doubt, on both a direct basis considering the L4-
5 symptoms as originating in service, and on the basis of 
aggravation of a preexisting disability, if the L4-5 symptoms 
are merely part of an overall disease process that can not be 
distinguished with certainty from the L5-S1 symptomatology 
which has already been service-connected on this basis.  When 
the evidence is in relative equipoise as to the merits of the 
issue, then the benefit of the doubt in resolving the issue 
is to be given to the veteran.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (2000).  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  Accordingly the Board concludes 
that service connection is warranted for residuals of a 
laminectomy of the lumbar spine at L4-5.


ORDER

Service connection for residuals of a laminectomy of the 
lumbar spine at L4-5 is granted.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

